This appeal is prosecuted from a conviction had in the county court of Love county on the 1st day of February, 1912, in which the defendant was found guilty of unlawfully selling intoxicating liquor, to wit: whisky to one B.C. Logston. In accordance with the verdict of the jury he was sentenced to be confined in the county jail for a term of thirty days and to pay a fine of fifty dollars.
The assignments of error relied upon as presenting sufficient grounds for a reversal of the judgment are based on the rulings of the trial court in rejecting evidence. Upon an examination of the record we find no errors affecting the substantial rights of the defendant. The judgment is therefore affirmed.